PD-0634-15 to PD-0638-15
                   PD-0634_0638-15                          COURT OF CRIMINAL APPEALS
                                                                             AUSTIN, TEXAS
                                                            Transmitted 5/26/2015 3:57:01 PM
                                                              Accepted 5/28/2015 2:14:24 PM
                                                                              ABEL ACOSTA
                                      No.                                             CLERK



                In the Court of Criminal Appeals of Texas


GILBERT JUNIOR COLLINS A/K/A GILBERT JOUINOR COLLINS VS. THE STATE OF
                               TEXAS


 ON APPEAL FROM THE COURT OF APPEALS FOR THE SECOND COURT OF APPEALS
                     DISTRICT FORT WORTH, TEXAS
      APPEALS COURT CAUSE NOS. 02-14-00047-CR, 02-14-00048-CR,
            02-14-00049-CR, 02-14-00050-CR, 02-14-00051-CR


                 PETITIONER’S FIRST MOTION
                  TO EXTEND TIME TO FILE
            PETITION FOR DISCRETIONARY REVIEW


                          COFER LAW, P.C.
                             Cody L. Cofer
                        State Bar No. 24066643
                   300 Throckmorton Street, Suite 500
                        Fort Worth, Texas 76102
                         ccofer@coferlaw.com
                       Telephone: (817) 810-9395
                       Facsimile: (817) 764-7377

                       Counsel for Gilbert Junior Collins




        May 28, 2015
                  IDENTITY OF PARTIES AND COUNSEL


Petitioner/Respondent       Petitioner/ Appellate Counsel:

                            Cofer Law, P.C.
                            Cody L. Cofer
                            State Bar No. 24066643
                            111 N. Houston Street, Suite 222
                            Fort Worth, Texas 76102
                            ccofer@coferlaw.com
                            Telephone: (817) 810-9395
                            Facsimile: (817) 764-7377

State of Texas:             State of Texas Appellate Counsel:

                            Honorable Sharen Wilson
                            Tarrant County District Attorney
                            State Bar No. 21721200
                            401 W. Belknap Street
                            Fort Worth, Texas 76196
                            Telephone: (817) 884-1687
                            Facsimile: (817) 884-1672
TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

        Pursuant to Texas Rules of Appellate Procedure 10.1, 10.5(b), and 68.2(c),

the Petitioner, Gilbert Junior Collins, files this First Motion to Extend Time to File

Petition for Discretionary Review.

        Gilbert Junior Collins’ petition for discretionary review was due on May 23,

2015.

        Gilbert Junior Collins’ Motion to Extend Time to File Petition for

Discretionary Review is filed within 15 days of the last day for filing the petition.

        Counsel for Gilbert Junior Collins requests a 15-day extension of time to file

its petition for discretionary review, making the petition for discretionary review

due June 7, 2015. This is the first request for extension of time to file Gilbert

Junior Collins’s petition for discretionary review.

        Counsel for Gilbert Junior Collins relies on the following reasons, in

addition to the routine matters that counsel must attend to in daily practice, to

explain the need for the requested extension:

    Unexpectedly, Counsel for Gilbert Junior Collins was appointed as trial

        counsel on The State of Texas vs. Michael Johnson (Cause Number:

        1397497) in Criminal District Court Number Two of Tarrant County, Texas.

        This case was tried to a jury starting on May 19, 2015.
    Counsel for Gilbert Junior Collins had to complete and file an appellate brief

      in the Eighth Court of Appeals in The State of Texas vs. Savanna McIntare

      (Case Number: 08-15-00066-CR) on May 18, 2015.

      Counsel has been working on the on Petitioner’s petition for discretionary

review at every practical opportunity, but could not effectively complete the

petition for discretionary review by May 23, 2015.

   Counsel for Gilbert Junior Collins seeks this extension of time to be able to

prepare a cogent and succinct petition for discretionary review. This request is not

sought for delay but so that justice may be done.

      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore no verification is necessary under Texas

Rule of Appellate Procedure 10.2.

                             PRAYER FOR RELIEF

      For the reasons set forth above, Petitioner requests that this Court grant this

First Motion to Extend Time to File Petitioner’s Petition for Discretionary Review

and extend the deadline for filing the Petitioner’s petition for discretionary review

up to and including June 7, 2015. Gilbert Junior Collins requests all other relief to

which he may be entitled.
                                      Respectfully submitted,



                                      By:
                                        Cody L. Cofer
                                        State Bar No. 24066643
                                        Attorney for Gilbert Junior Collins




                     CERTIFICATE OF CONFERENCE

      Pursuant to TEX. R. APP. P. 10.1(5), I certify that the undersigned conferred
with opposing counsel who indicated that the State does not oppose this motion.



                                          Cody L. Cofer



                         CERTIFICATE OF SERVICE

      Pursuant to TEX. R. APP. P. 9.5, I certify that on May 27, 2015, a copy of
this motion was sent by efile and facsimile to:

      State of Texas Appellate Counsel:

      Honorable Sharen Wilson
      Tarrant County District Attorney
      State Bar No. 21721200
      401 W. Belknap Street
      Fort Worth, Texas 76196
      Telephone: (817) 884-1687
      Facsimile: (817) 884-1672

                                          Cody L. Cofer